Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  January 25, 2012                                                                  Robert P. Young, Jr.,
                                                                                              Chief Justice

  6/December 2011                                                                   Michael F. Cavanagh
                                                                                          Marilyn Kelly
                                                                                    Stephen J. Markman
  142841                                                                            Diane M. Hathaway
                                                                                        Mary Beth Kelly
                                                                                        Brian K. Zahra,
                                                                                                   Justices
  NANCY ANN PRINS,
          Plaintiff-Appellee,
  v                                                      SC: 142841
                                                         COA: 293251
                                                         Ionia CC: 2009-026799-NZ
  MICHIGAN STATE POLICE,
           Defendant-Appellant,
  and
  DAVID FEDEWA,
           Defendant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we VACATE our order of
  June 29, 2011. The application for leave to appeal the February 15, 2011 judgment of the
  Court of Appeals is DENIED, because we are no longer persuaded that the questions
  presented should be reviewed by this Court.

        YOUNG, C.J. (dissenting).

         I respectfully dissent from this Court’s order. MCL 15.240(1) requires a plaintiff
  suing under the Freedom of Information Act (FOIA), MCL 15.231 et seq., to file her
  complaint within 180 days of the public body’s “final determination.” Pursuant to MCL
  15.235, the complaint must be filed within 180 days of the day on which the notice is
  created or within 180 days of when the public body fails to respond to the request. In this
  case, Nancy Prins did not file her complaint within 180 days of the determination by the
  Michigan State Police (MSP) to deny her request for a public record. Accordingly,
  Prins’s complaint was not timely filed. I would therefore reverse the judgment of the
  Court of Appeals and reinstate the circuit court’s grant of summary disposition to
  defendants.
                                                                                              2

       On May 4, 2008, Michigan State Police Trooper James Yeager pulled Prins over.
The trooper issued Prins’s passenger, Jack Elliott, a ticket for not wearing a seat belt. On
July 22, 2008, Prins submitted a request to MSP under the FOIA. Prins requested a copy
of the video from the traffic stop. On Saturday July 26, 2008, MSP issued a written
notice in response to Prins’s request. MSP mistakenly stated in the notice that the video
no longer existed. The notice was postmarked July 29, 2008. On October 28, 2008,
Trooper Yeager produced the video from the traffic stop at Elliott’s formal hearing.

        Prins filed suit against MSP and MSP Assistant Freedom of Information
Coordinator David Fedewa on January 26, 2009. January 26, 2009, was 184 days after
the date on which MSP denied Prins’s request and 181 days after the notice was
postmarked. If the statute of limitations applies to the date of postmark as the Court of
Appeals held, then the last day of the period would have been a Sunday. MCR 1.108(1)
does not count the last day of the period if it falls on a Sunday.1 Thus, if the statute of
limitations applies to the date of postmark, plaintiff’s complaint was timely. Conversely,
if the statute of limitations applies to the date MSP created the notice, plaintiff’s
complaint was untimely.

        Defendants moved for summary disposition. Defendants argued that Prins’s
lawsuit was untimely because Prins filed suit after the applicable period of limitations
had expired. The circuit court held that the 180-day limitations period provided in MCL
15.240(1)(b) was triggered by the date the denial notice was created and had run before
the filing of Prins’s complaint. The court accordingly granted defendants’ motion for
summary disposition. On appeal, the Court of Appeals panel reversed. The Court of
Appeals held that Prins’s complaint was timely because it was filed within 180 days of
when the notice of denial was postmarked. The Court of Appeals reasoned that MSP did
not “deny” Prins’s request until MSP mailed the denial on July 29, 2008. The Court of
Appeals determined that a public body must “‘send[] out’ or officially circulate[] its
denial of a public record request” in order to trigger the running of the period of
limitations.2 We granted MSP’s application for leave to appeal.3
1
    MCR 1.108 provides in pertinent part:

               In computing a period of time prescribed or allowed by these rules,
         by court order, or by statute, the following rules apply:

              (1) The day of the act, event, or default after which the designated
       period of time begins to run is not included. The last day of the period is
       included, unless it is a . . . Sunday . . .; in that event the period runs until the
       end of the next day that is not a Saturday, Sunday, legal holiday, or day on
       which the court is closed pursuant to court order.
2
  Prins v Michigan State Police, 291 Mich App 586, 591 (2011).
3
    Prins v Michigan State Police, 489 Mich 979 (2011).
                                                                                            3


       The fundamental purpose of statutory interpretation is to ascertain and give effect
to the intent of the Legislature.4 To achieve this end, a court should consider the plain
meaning of a statute’s words and their “placement and purpose in the statutory scheme.”5
The statute at issue here, MCL 15.240(1), provides in pertinent part:

                If a public body makes a final determination to deny all or a portion
         of a request, the requesting person may do 1 of the following at his or her
         option:
                                             * * *
               (b) Commence an action in the circuit court to compel the public
         body’s disclosure of the public records within 180 days after a public
         body’s final determination to deny a request.
      MCL 15.240(1)(b) thus allows a person whose FOIA request has been denied to
commence an action in circuit court within 180 days after a public body’s “final
determination” to deny a request.

        The phrase “final determination” is used twice in MCL 15.235.6 MCL 15.235(3)
states that “[f]ailure to respond to a request pursuant to subsection (2) constitutes a public
body’s final determination to deny the request.” MCL 15.235(4) states that “[a] written
notice denying a request for a public record in whole or in part is a public body’s final
determination to deny the request or portion of that request.” Thus, a public body’s
failure to respond in compliance with MCL 15.235(2) and a public body’s written notice
denying a request both constitute a public body’s “final determination.”

4
    In re Certified Question, 433 Mich 710, 722 (1989).
5
 Sun Valley Foods Co v Ward, 460 Mich 230, 237 (1999) (quotation marks and citation
omitted).
6
    MCL 15.235 provides in pertinent part:
                 (2) Unless otherwise agreed to in writing by the person making the
         request, a public body shall respond to a request for a public record within
         5 business days after the public body receives the request . . . .
                 (3) Failure to respond to a request pursuant to subsection (2)
         constitutes a public body’s final determination to deny the request. In a
         circuit court action to compel a public body’s disclosure of a public record
         under [MCL 15.240], the circuit court shall assess damages against the
         public body . . . .
                 (4) A written notice denying a request for a public record in whole or
         in part is a public body’s final determination to deny the request or portion
         of that request. (Emphasis added.)
                                                                                         4


       In this case, MCL 15.235(3) is not applicable for purposes of determining what
constituted MSP’s final determination. MSP received Prins’s request on July 22, 2008.
MSP’s written notice denying Prins’s request was postmarked on July 29, 2008. Thus,
MSP responded within five business days of receiving Prins’s request. Since MSP
complied with MCL 15.235(2), MCL 15.235(3) is not relevant for determining the date
of MSP’s final determination.

         The “final determination” provision of MCL 15.235(4) is applicable to Prins’s
situation because MSP created a “written notice denying a request for a public record
. . . .” The key question in this case is not whether there was a written notice, but when
the 180-day period began. MCL 15.240(1) states that suit must be filed within 180 days
of a public body’s “final determination.” MCL 15.235(4) states that “[a] written notice
denying a request for a public record in whole or in part is a public body’s final
determination to deny the request or portion of that request.” Read together, these
provisions require a plaintiff to file suit within 180 days of the public body’s written
notice denying a request for a public record. The grammatical structure of MCL
15.235(4) suggests that a public body makes a final determination when it creates a
written notice denying a request for a public record. The subject of the sentence in MCL
15.235(4) is the word “notice.” The word “is” in MCL 15.235(4) is the verb, which
indicates a state of being. By stating that a written notice is a public body’s final
determination and that a requester must commence suit within 180 days of a final
determination, the Legislature intended to limit requesters to filing within 180 days of
when the notice came into existence.7

       The Court of Appeals improperly conflated the two ways in which a public body
can make a final determination for purposes of MCL 15.240(1)(b). The Court of Appeals
reasoned that the 180-day period is only triggered when the public body fulfills all of its
statutory duties:



7
  This conclusion is limited to situations in which MCL 15.235(3) does not apply. When
a public body creates a written notice denying a request for a public record in whole or in
part but fails to issue such a notice “within 5 business days,” there would effectively be
two final determinations. The written notice would be a final determination under MCL
15.235(4) and the failure to respond “within 5 business days” would constitute a final
determination under MCL 15.235(3). To comply with MCL 15.240(1)(b), the requestor
would have to file within 180 days of the creation of the written notice or the failure to
comply with MCL 15.235(2) because MCL 15.240(1)(b) only requires the requester to
file suit “within 180 days after a public body’s final determination to deny a request.”
However, this is not the situation presented because MSP responded within 5 business
days of receiving Prins’s request.
                                                                                             5

                   These definitions imply that a public body cannot fulfill its statutory
           obligation to issue a notice merely by creating a document denying a record
           request. Rather, the Legislature intended that the public body undertake an
           affirmative step reasonably calculated to bring the denial notice to the
           attention of the requesting party. Thus, a public body has not satisfied the
           statute’s notice requirement until it “sends out” or officially circulates its
           denial of a public record request.[8]
I agree that a public body does not satisfy its statutory duties by merely creating a written
notice denying a request for a public record. However, there is no textual support for the
Court of Appeals’ conclusion that a public body’s “fulfill[ment of] its statutory
obligation” starts the 180-day period.9 MCL 15.240(1) does not state that a plaintiff must
file her complaint within 180 days of the public body’s fulfillment of its statutory
obligations. MCL 15.240(1) states that a complaint must be filed within 180 days of the
public body’s “final determination.” Thus, the period begins to run on the day that the
notice is created or when the public body fails to respond in the manner prescribed by
MCL 15.235(2).

        The Court of Appeals tried to justify its interpretation of the statute by claiming
that its “construction of the FOIA prevents a public body’s inadvertent failure to timely
mail a denial letter from unduly shortening the 180-day period of limitation.”10 The
Court of Appeals apparently believed that if a public body created a notice and then
delayed mailing the letter, potential plaintiffs would lose a significant part of the period
in which they could file a suit against that public body. However, the Court of Appeals
decision is grounded in an unsubstantiated fear that the appropriate interpretation of the
statute will result in a significant burden to plaintiffs. In short, the Court of Appeals’
interpretation is not necessary to prevent an undue shortening of the period because MCL
15.235(3) already prevents such a result.

       MCL 15.235(2) requires a public body to respond to a FOIA request within five
days of receiving the request. MCL 15.235(3) states that failure to respond to the FOIA
request within five days constitutes the public body’s “final determination.” Under MCL
15.240(1), such a “final determination” triggers the plaintiff’s cause of action and
commences the 180-day period.11 For all practical purposes, the statutory framework



8
    Prins, 291 Mich App at 591.
9
    Id.
10
     Id.
11
  MCL 15.235(3) also authorizes a circuit court to assess damages against the public
body for a failure to comply with MCL 15.235(2).
                                                                                                                6

allows, at most, only five days to be lost out of the 180 days in which a plaintiff may file
a complaint under the FOIA.

       Examining the worst-case scenario demonstrates this point. Suppose a public
body receives a FOIA request, creates a written notice on the same day, and then does not
respond until the fifth business day after the notice was created. In this situation, the final
determination was made on the day that the notice was created and the plaintiff loses the
five days that the public body held onto the notice. While the plaintiff loses the first five
days of the limitations period, the plaintiff still has nearly six months to file her
complaint. Thus, the scheme created by MCL 15.235(2) and MCL 15.235(3) acts as a
safeguard to prevent undue shortening of the limitations period without the Court of
Appeals’ unsupported construction.

        In this case, MSP made its final determination when it created a written notice
denying Prins’s request. Such notice was created on July 26, 2008. Since Prins failed to
file suit within 180 days of MSP’s final determination, the circuit court properly granted
summary disposition to defendants. Accordingly, the judgment of the Court of Appeals
should be reversed and summary judgment in favor of defendants reinstated.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 25, 2012                    _________________________________________
        t0118                                                                 Clerk